Citation Nr: 0806252	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-14 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
migraine headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2004 and November 2005 of the St. Petersburg, Florida and the 
Tiger Team of the Cleveland, Ohio Regional Offices (RO) 
(respectively) of the Department of Veterans Affairs (VA).

The veteran filed his original claim of entitlement to 
service connection for migraine headaches in May 2004.  A 
rating decision dated in December 2004 granted the veteran 
service connection and assigned a 10 percent disability 
rating.  The veteran submitted a notice of disagreement (NOD) 
in August 2005 and perfected his appeal in May 2006.  In the 
interim, the veteran also filed a claim for TDIU in January 
2005.  A rating decision dated in May 2005 denied the 
veteran's claim.  

The veteran again filed a claim of entitlement to TDIU in 
August 2005.  By rating decision dated in November 2005, the 
veteran's claim was again denied.  The veteran submitted a 
NOD in June 2006 and the RO issued a statement of the case 
(SOC) on November 13, 2006.  The veteran's VA Form 9 
(substantive appeal) was received on February 16, 2007.  The 
veteran had 60 days from the date on which the SOC was 
mailed, or the remainder of the "one year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later," in which to 
file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2007).  However, the 
"failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction."  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996) (holding that despite the lack of a 
substantive appeal, Board waived jurisdictional objections by 
reviewing the claim).

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to TDIU.  Although the 
veteran did not technically comply with the requirements of 
38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did 
not close the appeal and treated the appeal as timely by 
notifying the veteran that it considered the appeal perfected 
and by certifying the appeal to the Board.  See Gonzalez-
Morales, 16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 
17-18.  Accordingly, the Board has jurisdiction of both of 
the aforementioned issues and will proceed with their 
adjudication.

The veteran participated in a Travel Board hearing in January 
2008 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran suffers from migraine headaches with 
characteristic monthly prostrating attacks.

2.  The veteran is currently service-connected for: 
obstructive sleep apnea, evaluated as 50 percent disabling; 
asthma with history of bronchospasm, evaluated as 30 percent 
disabling; back pain with history of degenerative disc 
disease, disc herniation and pain radiation into the hips, 
evaluated as 10 percent disabling; migraine headaches, 
evaluated as 10 percent disabling; bipolar disorder, 
evaluated as 10 percent disabling; and gastroesophageal 
reflux disease (GERD), evaluated as 10 percent disabling, 
with a combined rating of 80 percent.  This evaluation meets 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Prior to and following the initial adjudications of the 
veteran's claims, letters dated in February 2005, January 
2006, May 2006 and November 2006 fully satisfied the duty to 
notify provisions elements 2, 3 and 4.  See 38 U.S.C.A. § 
5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187; Pelegrini II.  In order to satisfy the first Pelegrini 
II element for an increased-compensation claim, section 
5103(a) compliant notice requires: 

(1) that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or 
increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment and daily life; and

(4) the notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

See Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 
(Jan. 30, 2008).  For the following reasons, the Board finds 
that the elements of the Vazquez-Flores test have either been 
met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the increased rating 
claim, the RO sent the veteran a January 2006 letter, which 
requested that the veteran provide evidence describing how 
his migraine disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the Board 
hearing held in association with this claim and during the 
adjudication of the veteran's claim for TDIU.  The veteran 
provided statements during his Board hearing in which he 
details the impact of his disability on his family life.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both during 
the Board hearing and in his own statements show that he knew 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, supra.

As to the second element, the Board notes that the veteran is 
service connected for migraine headaches.  As will be 
discussed below, migraine headaches are rated under 
Diagnostic Code 8100, 38 C.F.R. 4.124a.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life.  See id.  The Board finds that no 
more specific notice is required of VA and that any error in 
not providing the rating criteria is harmless.  See Vazquez-
Flores, supra.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  
As to the fourth element, the January 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim was granted, and a disability rating and 
effective date assigned in a December 2004 decision of the 
RO.  The veteran subsequently filed his NOD with the original 
assignment of the 10 percent disability rating for migraine 
headaches and was provided with notice compliant with Dingess 
in May 2006.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2004 for his migraine headaches and additional VA 
examinations in 2004 and 2005 to assess his other service -
connected disabilities.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's migraines and other service-
connected disabilities since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for these conditions (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The 2004 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

A.  Migraine Headaches

The veteran alleges that his presently service-connected 
migraine headaches are more severe than the currently 
assigned 10 percent disability rating.  After a thorough 
review of the medical evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

The December 2004 rating decision on appeal granted service 
connection for migraine headaches and assigned an initial 
disability rating of 10 percent.  An award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed.  Separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2007).  
Additionally, the Board notes that the Court recently held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings, similar to the case of 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); see also 
Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

The current 10 percent rating was assigned under Diagnostic 
Code 8100.  Under this provision, a 10 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
migraine headaches manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).

Initially, it should be noted that the Board did consider all 
of the veteran's subjective descriptions of his condition, to 
include the severity and frequency of the headaches and the 
effect they have had on his daily life.  As will be explained 
more thoroughly below, however, the veteran's contentions are 
in conflict with the evidence of record.  Credibility is an 
adjudicative, not a medical, determination.  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.

The veteran participated in a VA examination in conjunction 
with his service connection claim for migraine headaches in 
October 2004.  During this examination, the veteran 
complained of headaches approximately one time per month with 
nausea, vomiting and photophobia.  He indicated that he was 
not taking any medication for this condition.  The examiner 
diagnosed the veteran with intermittent headaches that did 
not affect the veteran's activities of daily living.  See VA 
examination report, October 9, 2004.

In support of his claim, the veteran submitted a medical 
opinion dated in August 2005.  The examiner stated that the 
veteran made frequent visits to the emergency room at the 
hospital for incapacitating pain that kept him off his feet 
for 24 hours at a time.  It was also noted that the veteran 
sustained weekly severe headache episodes that required 
Imitrex.  See statement of VA physician, August 22, 2005.  
The Board notes that review of the veteran's treatment 
records does not support this conclusion.  While it is noted 
that the veteran was followed for treatment of headaches, 
there is no evidence that he was continuously seen at the 
emergency room for treatment.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  It is clear that the physician is 
merely repeating history provided to him by the veteran.  

It is also clear that the examiner did not review the 
veteran's claims file in conjunction with his assessment.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Board does not find this opinion 
persuasive.

To further demonstrate the veteran's inconsistent statements, 
a VA treatment record in September 2006 noted that the 
veteran reported only occasional headaches and wished to see 
if neck physical therapy could prevent exacerbation of his 
headaches.  See VA treatment record, September 15, 2006.  
There is no other medical evidence in the record that 
supports the veteran's claim of daily prostrating headaches.  
As noted above, though the veteran and his wife provided 
testimony of daily headaches, these statements are not 
considered credible due to their inconsistency with the 
medical evidence of record.

Accordingly, the Board finds that the medical evidence paints 
a picture of a mildly disabling condition and, thus, a rating 
greater than 10 percent is not warranted in this case.  There 
simply is no objective evidence supporting the severity or 
frequency described by the veteran.  There is also no other 
applicable criteria that would warrant a greater rating.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
higher rating for the veteran's headaches.




B.  TDIU

The veteran contends that due to his service-connected 
disabilities, he is completely unable to pursue additional 
education or permanent employment.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2007).

The veteran is presently service-connected for obstructive 
sleep apnea, evaluated as 50 percent disabling; asthma with 
history of bronchospasm, evaluated as 30 percent disabling; 
back pain with history of degenerative disc disease, disc 
herniation and pain radiation into the hips, evaluated as 10 
percent disabling; migraine headaches, evaluated as 10 
percent disabling; bipolar disorder, evaluated as 10 percent 
disabling; and GERD, evaluated as 10 percent disabling, with 
a combined rating of 80 percent.  Thus, he meets the minimum 
schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities make him 
unemployable.  The majority of the medical evidence of record 
shows that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

See Van Hoose, 4 Vet. App. at 363.

The veteran reported that he has not sought employment since 
his discharge from active duty service in April 2004.  See 
TDIU claim form, January 31, 2005.  It is noted that the 
veteran was placed on the Temporary Disability Retired List 
upon his discharge from service.  During the veteran's Travel 
Board hearing, he reported having a high school education, 
but did not report if he had any specialized training.  See 
Travel Board hearing transcript, January 11, 2008.

The medical evidence of record demonstrates that the 
veteran's service-connected disabilities are stable.  See VA 
treatment records, 2005 through 2006.  With regard to the 
veteran's sleep apnea, the veteran reported that he 
discontinued the use of a continuous positive airway pressure 
(CPAP) mask due to dry nose and earache complaints.  He was 
subsequently fitted with an oral device to wear while 
sleeping.  The veteran reported sleeping approximately 12 
hours per night, waking briefly approximately three times per 
night and falling immediately back to sleep.  The veteran 
denied daytime hypersomnolence, fever, chills, weight gain or 
loss, hemoptysis, sputum, malignancy, pulmonary embolism, 
edema or heart failure.  His respiratory medications included 
an albuterol inhaler, which he stated he uses approximately 
one time per week,  and a combination inhaler with 
fluticasone and salmeterol.  He has a history of asthma, 
which is well controlled by his medication.  The veteran did 
not report any serious flare-ups of his asthma that required 
emergency room evaluation.  The veteran reported his 
activities to include doing the dishes, mowing the grass, 
taking out the garbage, vacuuming, doing household chores and 
caring for his two small children.  See VA examination 
report, December 6, 2005.

During the October 2004 VA spine examination, the veteran 
reported hurting his back during training when a heavy piece 
of equipment fell on him.  He was subsequently found to have 
degenerative disc disease.  At the time of the examination, 
the veteran reported pain to be approximately 4/10, which was 
located in the mid back and occasionally radiated to his 
right lower buttock and his lower extremities.  The veteran 
reported having significant stiffness in his back and 
experiencing flare-ups when his children jumped on him.  The 
veteran did not use a back brace.  See VA examination report, 
October 24, 2004.  Later VA treatment records indicate that 
the veteran takes Tylenol for his back pain and that his 
condition is stable.  See VA treatment records, 2005-2006.

As discussed above, the veteran's migraine headaches are not 
considered prostrating, and the testimony provided by the 
veteran is simply not credible.  Both the veteran's GERD and 
bipolar disorder are also considered to be well controlled 
and stable with medication, as noted in the VA treatment 
records in the claims file.

In support of his claim, the veteran submitted a statement 
from a VA physician that stated that in his opinion, the 
veteran was unable to obtain or maintain gainful employment, 
nor was he able to attend school to learn new skills.  See VA 
physician statement, February 2, 2005.  As noted above, it is 
clear that the physician was merely repeating history 
provided by the veteran, and did not review the veteran's 
claims file in conjunction with providing such an opinion.  
See Black, supra.  There is no evidence of record that 
establishes the veteran is unable to continue his education 
or that he is unemployable.  In fact, a VA ambulatory note in 
April 2005 stated that the veteran reported continuing his 
chores at home, doing push-ups, crunches, back exercises, 
running on a treadmill, etc.  The veteran also told the 
examiner that he was a "fitness trainer".  See VA treatment 
record, April 6, 2005.

Although the veteran's service-connected disabilities meet 
the aforementioned schedular requirements for consideration 
of TDIU, the evidence does not sufficiently establish that 
the veteran is precluded from all forms of substantially 
gainful employment as a result of his service-connected 
disabilities.  Indeed, as noted above, the veteran's 
testimony and statements that he is completely unemployable 
are simply not reflected in the medical evidence of record.  
The Board notes in particular the veteran's statement that he 
did not believe he could ever work again and "wanted to keep 
it that way."  Id.  This statement casts significant doubt 
upon the veteran's credibility.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing and maintaining substantially gainful 
employment solely by reason of his service-connected 
disorders or that he is incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disorders.  The Board concludes, therefore, 
that a total disability rating for compensation purposes 
based on individual unemployability is not warranted.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002); 
Gilbert, supra.


ORDER


Entitlement to an initial increased disability rating for 
migraine headaches, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


